DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s)  of U.S. Patent No. 11,038,756. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of Instant Application

1. A method comprising:

storing, by a network server, network topology data that specifies data routing configurations for a plurality of node devices connected to a mesh network;

determining to back up a data routing configuration for a node device of the plurality of node devices;

based on the determination to back up the data routing configuration for the node device of the plurality of node devices, storing, at the network server, the data routing configuration for the node device as a backup routing configuration for the node device;

obtaining, from the node device, data that specifies an updated data routing configuration for the node device; determining that the updated data routing configuration is different from the stored data routing configuration for the node device;

based on the determination that the updated data routing configuration is different from the stored data routing configuration, storing, at the network server, data that specifies the updated data routing configuration for the node device as the backup routing configuration for the node device.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 4, 15, 16, 17, 18, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mighani (USPGPub No. 2008/0192713) in view of Suh (US 20050163080 A1) in view of Rampuria (USPGPub No. 2004/0078625).

In regards to claim(s) 1, 15, and 20, Mighani (USPGPub No. 2008/0192713) teaches a method comprising: 
storing, by ([Par. 50] teaches storing network topology data, “gathered information”, that specifies data routing configurations for a plurality of node devices connected to a mesh network); 
determining to back up a data routing configuration for a node device of the plurality of node devices;
 based on the determination to back up the data routing configuration for the node device of the plurality of node devices, storing,  ( [Par. 56] teaches storing the data routing configuration for the node device as a backup routing configuration for the node device, “The back-up node should normally itself store the same set routing and other active connections information stored in the lead node so that, in case of failure of the lead node, the back-up node may assume the role of the failed lead node.” ); 



Mighani differs from claim 1, in that Mighani is silent on the method comprising the steps of : 
obtaining, from the node device, data that specifies an updated data routing configuration for the node device ;
 determining that the updated data routing configuration is different from the stored data routing configuration for the node device; and 
based on the determination that the updated data routing configuration is different from the stored data routing configuration, storing, at the network server, data that specifies the updated data routing configuration for the node device as the backup routing configuration for the node device.
Despite these differences similar features have been seen in other prior art methods involving routing. Suh [Claim 5] teaches obtaining from a node device, data that specifies an updated data routing configuration, received “neighbor access router information” for the node device, determining that the updated routing configuration is different from the stored data routing configuration for the node device, and based on the determination that the updated data routing configuration is different from the stored data routing configuration, storing data that specifies that the updated data routing configuration for the node device as the routing configuration for the node the device, “…wherein to exchange access router information with a neighbor access router, the first access router delivers its configuration information to the neighbor access router if a predetermined update period has arrived; determines, if the update period has not arrived, if its configuration element is changed and delivers, if its configuration element is changed, its changed configuration information to the neighbor access router; receives the neighbor access router information; compares the received neighbor access router information with corresponding neighbor access router information stored therein, and updates information related to the corresponding neighbor access router if its configuration information is changed as determined by the comparison.”
Thus based upon the teachings of Suh it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Mighani to apply the routing update method of Suh to the backup routing configuration(s) of Mighani to arrive at  obtaining, from the node device, data that specifies an updated data routing configuration for the node device ; determining that the updated data routing configuration is different from the stored data routing configuration for the node device; and  based on the determination that the updated data routing configuration is different from the stored data routing configuration, storingin order to store more accurate routing configurations.
The combined teachings of Mighani in view of Suh further differ from claim 1, with respect to the storing steps, Mighani is silent on where the storing is performed by a network server. Thus the combined teachings are silent on storing, by a network server, network topology data that specifies data routing configurations for the plurality of node devices connected to a mesh network, storing, at the network server, the data routing configuration for the node device as the backup routing configuration for the node device, storing, at the network server, data that specifies the updated data routing configuration for the node device as the backup routing configuration for the node device. Despite these differences similar features have been seen in other prior art involving the management of routing information. Rampuria for example suggests periodically backing up routing tables to back-up servers in order to enhance the reliability of the routing process, “[0009] For proper packet routing, routing table updates must be exchanged reliably among the routers within an internetwork. Backup server processes are implemented to make a router highly available in the event a primary server process fails. Some routers implementing backup server processes periodically replicate their routing tables to persistent storage. Thus, if the primary server process fails, the backup server process may assume the routing operations with an internal routing table that is regenerated from the stored entries of the routing table.”
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the routing protocol Mighani to incorporate the use of a server for periodically storing the back-up data  (i.e. that specifies the data routing configuration that is associated with the replacement node device and that is different from the particular data routing configuration specified by the network topology information that is associated with the original node device that has been removed from the mesh network ) as seen in the routing protocol of Rampuria to arrive at storing, by a network server, network topology data that specifies data routing configurations for the plurality of node devices connected to a mesh network, storing, at the network server, the data routing configuration for the node device as the backup routing configuration for the node device, storing, at the network server, data that specifies the updated data routing configuration for the node device as the backup routing configuration for the node device, as arranged with the remaining elements of claim 1, in order to increase the reliability of the routing protocol of Mighani.


In regards to claim(s) 3 and 17, Mighani is silent on the method of claim 1, wherein determining to back up the data routing configuration for the node device comprises determining that a duration of time since a previous back up of the data routing configuration for the node device is greater than a threshold period of time.
Despite these differences similar features have been seen in other prior art methods involving routing. Suh [Claim 5] teaches updating a data routing configuration when a duration time since a previous update of the data routing configuration for a node device is greater than a threshold period of time, predetermined update period, “…wherein to exchange access router information with a neighbor access router, the first access router delivers its configuration information to the neighbor access router if a predetermined update period has arrived; determines, if the update period has not arrived, if its configuration element is changed and delivers, if its configuration element is changed, its changed configuration information to the neighbor access router; receives the neighbor access router information; compares the received neighbor access router information with corresponding neighbor access router information stored therein, and updates information related to the corresponding neighbor access router if its configuration information is changed as determined by the comparison.”. 
Thus based upon the teachings of Suh it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Mighani to apply the routing update method of Suh to the backup routing configuration(s) of Mighani to arrive at  wherein determining to back up the data routing configuration for the node device comprises determining that a duration of time since a previous back up of the data routing configuration for the node device is greater than a threshold period of time, in order to provide a benefit of a more accurate routing configuration.


In regards to claim(s) 4 and 18, Mighani is silent on  the method of claim 1, wherein determining to back up the data routing configuration for the node device comprises determining that a current time satisfies a predetermined schedule for backing up the data routing configuration for the node device.
Despite these differences similar features have been seen in other prior art methods involving routing. Suh [Claim 5] teaches updating a data routing configuration when a current time satisfies a predetermined schedule, predetermined update period, for updating the data routing configuration for a node device “…wherein to exchange access router information with a neighbor access router, the first access router delivers its configuration information to the neighbor access router if a predetermined update period has arrived; determines, if the update period has not arrived, if its configuration element is changed and delivers, if its configuration element is changed, its changed configuration information to the neighbor access router; receives the neighbor access router information; compares the received neighbor access router information with corresponding neighbor access router information stored therein, and updates information related to the corresponding neighbor access router if its configuration information is changed as determined by the comparison.”. 
Thus based upon the teachings of Suh it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Mighani to apply the routing update method of Suh to the backup routing configuration(s) of Mighani to arrive at  the method of claim 1, wherein determining to back up the data routing configuration for the node device comprises determining that a current time satisfies a predetermined schedule for backing up the data routing configuration for the node device, in order to provide a benefit of a more accurate routing configuration.

In regards to claim(s) 2 and 16, Mighani teaches the method of claim 1, wherein the node device comprises a replacement node device corresponding to an original node device that has been removed from the mesh network ([Par. 25] teaches a replacement node device, backup node device, corresponding to an original node device that has been removed from the mesh network). 

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mighani (USPGPub No. 2008/0192713) in view of Suh (US 20050163080 A1) in view of Rampuria (USPGPub No. 2004/0078625) in view of Dinker (USPGPub No. 20040059805).

In regards to claim(s) 6, Mighani is silent on the method of claim 1, wherein determining to back up the data routing configuration for the node device comprises determining that a connection of the node device to the mesh network has been established. Despite these differences similar features have been seen in other prior art involving network management. Dinker (US 20040059805 A1) [Par. 34] teaches where determining to backup data for a node devices determining that a connection of the node device to a network has been established. Thus based upon the teachings of Dinker it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify Mighani, to arrive at the method of wherein determining to back up the data routing configuration for the node device comprises determining that a connection of the node device to a network (i.e. the mesh network of Mighani) has been established, in order to provide a benefit of efficiently managing the backup of data routing configuration of Mighani. 


In regards to claim(s) 9, Mighani is silent on the method of claim 1, wherein determining to back up the data routing configuration for the node device comprises determining that one or more of the plurality of node devices have been removed from the mesh network. Despite these differences similar features have been seen in other prior art involving network management. Dinker (US 20040059805 A1) [Par. 34] teaches where determining to backup data for a node devices determining that one or more of the plurality of node devices have been removed from a network. Thus based upon the teachings of Dinker it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify Mighani, to arrive at the method of wherein determining to back up the data routing configuration for the node device comprises determining one or more of the node devices of plurality of node devices has been removed from the network (i.e. mesh network of Mighani), in order to provide a benefit of efficiently managing the backup of data routing configuration of Mighani. 


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mighani (USPGPub No. 2008/0192713) in view of Suh (US 20050163080 A1) in view of Rampuria (USPGPub No. 2004/0078625) in view of Jensen (US 6185612 B1).

In regards to claim 8, Mighani is silent on the method of claim 1, wherein determining to backup the data routing node comprises determining that a request has been received from a user to backup the data routing configuration for the node device. Despite these differences similar features have been seen in other prior art involving managing routing information. Jensen [Col. 9, Line(s)47-58] teaches determining to backup a data routing node responsive to a request that has been received from a user to backup the data routing configuration, “copy of the topology information”, for the node device, “(42) During an authenticating step 506, the manager 212 authenticates the request. As discussed above, administrative tracking steps such as logging the attempt or emailing an administrator can be taken if the attempted authentication fails. If the authentication succeeds, then a copy of the available topology information 214 to which the requester is entitled is sent to the requester; alternatively, a read-only original of the information 214 is made available to the requester. The topology information 214 and/or other response is sent to the requester during a responding step 508. Responses are discussed further in connection with FIG. 7.”
Thus based upon the teachings of Jensen it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Mighani to arrive atthe method of claim 1, wherein determining to backup the data routing node comprises determining that a request has been received from a user to backup the data routing configuration for the node device, in order to provide an efficient method for updating the data routing configuration for the node device.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mighani (USPGPub No. 2008/0192713) in view of Suh (US 20050163080 A1) in view of Rampuria (USPGPub No. 2004/0078625) in view of Vyas (USPGPub No. 2014/0169349).

In regards to claim 11, Mighani is silent on the method of claim 1, wherein each of the plurality of node devices connected to the mesh network is associated with (i) a network identifier that uniquely identifies the mesh network, the network identifier being the same for each node device connected to the mesh network, and (ii) a device identifier that uniquely identifies one of the plurality of node devices connected to the mesh network, the device identifier being different for each of the plurality of node devices connected to the mesh network. 
Despite these differences similar features have been seen in other prior art involving mesh networks. Vyas for example discloses a mesh network wherein each of the node devices included in the mesh network is associated with (i) a network identifier that uniquely identifies the mesh network, the network identifier being the same for each of the one or more node devices included in the mesh network ([Par. 46] The node devices, APs, included in the mesh network are associated with a network identifier, mesh ID, that uniquely identifies the mesh network, the network identifier being the same for each of the one or more Aps included in the mesh network,  APs with the same Mesh ID become part of the same mesh) , and (ii) a device identifier that uniquely identifies each of the node devices included in the mesh network, the device identifier being different for each of the node devices included in the mesh network (The APs have device identifiers that uniquely identify each of the node devices included in the mesh network, the device identifier being different for each of the node devices included in the mesh network, each AP has a unique IP address a unique MAC address, as disclosed in [Par. 45]).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the wireless mesh network of monitoring devices suggested by Mighani in view of Vassuer, associating a mesh network ID to each of the monitoring devices and a unique device ID as similarly seen in the mesh network of Vyas to arrive at the method of claim 9, for the purpose of providing a benefit of distinguishing between different mesh network(s) and different mesh device(s) for the purpose of communication.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mighani (USPGPub No. 2008/0192713) in view of Suh (US 20050163080 A1) in view of Rampuria (USPGPub No. 2004/0078625) in view of Vassuer (USPGPub No. 2013/0159550).

In regards to claim 12, Mighani is silent on the method of claim 1, wherein the network topology data includes one or more routing tables, linked lists, or multidimensional arrays that specify communication pathways for each of the plurality of node devices connected to the mesh network, wherein each communication pathway enables a particular node device connected to the mesh network to communicate with another node device connected to the mesh network.
However similar features have been seen in Vassuer which further discloses in [Par. 72] where network topology data includes one or more routing tables or linked lists, wherein each communication pathway enables a particular node, MCO to communicate with another node device included in the mesh network, neighboring MCO “…local sate information for each MCO comprising a corresponding neighbor list and a selected next-hop for the respective MCO…”’
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the routing protocol of Mighani to arrive at wherein the network topology data includes one or more routing tables, linked lists, or multidimensional arrays that specify communication pathways for each of the plurality of node devices connected to the mesh network, wherein each communication pathway enables a particular node device connected to the mesh network to communicate with another node device connected to the mesh network, as similarly seen Vassuer. A person of ordinary skill in the art would have been motivated by a desire to provide the benefit of a real-time optimized routing protocol to modify the routing protocol of Mighani to incorporate the feature(s) found in Vassuer to arrive at the feature(s) of claim 12.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mighani (USPGPub No. 2008/0192713) in view of Suh (US 20050163080 A1) in view of Rampuria (USPGPub No. 2004/0078625) in view of Suzuki (US Patent No. 7,848,255).

In regards to claim 13, Mighani is silent on the method of claim 1, wherein the network topology data is accessed from the network server over one or more networks that are separate from the mesh network. Despite these differences similar features have been seen in other prior art involving access of network topology data. Suzuki for example discloses a feature where network topology data is accessed from a network server, assist controller apparatus, over one or more networks, assist network, that are separate from a mesh network, ad-hoc network #1 and adhoc network #2.  Refer to [Fig. 1] which illustrates a network server, assist controller apparatus 10, that is connected over an assist network that is separate from a mesh network, ad hoc networks 1 and 2. Further refer to [Fig. 2] which illustrates the assist controller apparatus containing topology data, a topology information managing unit 14. This topology data can be accessed to adjust a topology as described in [Col. 6, Line(s) 17-30].
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the network topology data of Mighani such that the network topology data is accessed from a network server over the one or more networks that are separate from the mesh network, as similarly shown in Suzuki in order to provide a benefit of reliable networking arranging for storing and accessing network topology data.

Allowable Subject Matter
Claim(s) 5, 7, and 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and pending resolution of the double patenting rejections set forth in the current office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476